DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Claims 1-20 are deemed to have an effective filing date of June 6, 2020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-8, 11, 13-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2018/0178008 to Bouton et al. (hereinafter referred to as “Bouton”) in view of International Publication No. WO 2019/043147 filed by University of Copenhagen (cited by Applicant and hereinafter referred to as : WO ‘147”) and US Patent Application Publication No. 2006/0079817 to Dewald et al. (hereinafter referred to as “Dewald”).
Regarding claim 1, Bouton discloses a wearable hand-grasp neuro-orthosis configured to restore volitionally controlled grasp functions for a subject with a cervical spinal cord injury (SCI) (e.g., abstract: devices for interpreting neural signals to determine a desired movement of a target; transmitting electrical signals to the target, and dynamically monitoring the subsequent neural signals or movement to change the signal being delivered so that the desired movement is achieved; paragraphs [0004]: neurostimulation devices deliver stimulation to restore movement to body parts not under volitional control; [0067]: motions may be sequenced and include teeth brushing, stirring a drink, cylindrical grasping; [0084]: patient with a paralyzed limb could decode cortical activity and emulate spinal cord CPG function allowing volitional rhythmic hand movement) comprising: a wearable sleeve with electrodes (e.g., paragraph [0047]: transcutaneous neurostimulation sleeve 152 which includes electrodes provides electrical stimulation to a body part; and Fig. 1, 152); electronics for operating the wearable sleeve to perform electrical stimulation (e.g., paragraph [0047]) and electromyography (EMG) (e.g., Fig. 1, unnumbered electronics coupled to sleeve 152, and paragraph [0006]: flexible transcutaneous cuffs are known that have sensors that record muscle activity and it was known to stimulate a body in response to EMG signals – thus, it would have been obvious to try controlling electrical stimulation with EMG signals, instead of cortical signals disclosed by Bouton in view of the teachings of paragraph [0006] of Bouton), the electronics are capable of being mounted on a wheelchair; and a controller capable of being mounted on a wheelchair and configured for controlling the electronics (e.g., paragraph [0047] and Fig. 1, 154) to decode the neural signals read from neural sensors to determine an intent of the user, and operate the electronics to apply electrical stimulation via the sleeve to implement the intent of the user.
Bouton differs from the claimed invention in that it does not expressly disclose that the wearable neuro-orthosis is portable and is configured for use in a home environment to restore volitionally controlled functions, and that the decoding of read EMG signals to determine an intent of a user and to apply FES, as opposed to electrical stimulation as disclosed by Bouton, via the sleeve to implement the intent of the user. However, WO ‘147, in a related art: garment for reading and writing muscle activity, teaches that functional electrical stimulation (FES) pulses are calibrated based on the collected and processed EMG data to replay a desired pose (e.g., Abstract of WO ‘147 where EMS is also known as functional electrical stimulation (FES), page 1, lines 11-12 of WO ‘147); that an EMS or FES and EMG system  is particularly suitable for being portable and being integrated into a wearable garment so that patients with immobilized body parts can be rehabilitated and can be used for activities in a home (e.g., page 27, lines 7-20 of WO ‘147: invention may be applied to any domain including performing any uniform, repetitive task such as stirring cake mix); and that a controller controls the circuitry/electronics to read EMG signals (e.g., Fig. 7: micro-controller switches on signals between EMG device and target electrodes where 200 EMG readings are collected per electrode pair), decode or process the read EMG data, and operate the electronics to apply EMS/FES via the sleeve (e.g., Fig. 7: process EMG data by grouping ; and see page 4, lines 17-20; page 5, lines 6-7; page 8, lines 5-8 and 21-23; page 9, lines 1-3; page 11,lines 8-11; page 23, lines 1-7; page 28, lines 14-17; and page 36, lines 8-17 of WO ‘147). Accordingly, one of ordinary skill in the art would have recognized the benefits of a portable/mobile and wearable neuro-orthosis configured for use in the home environment and the reading and processing of EMG signals to calibrate the electrodes of the EMS/FES device so that patients with immobilized body parts can be rehabilitated in view of the teachings of WO ‘147. Thus, one of ordinary skill in the art would have modified the wearable sleeve of Bouton with FES and EMG technology so that it is portable and is configured for use in a home environment to restore volitionally controlled grasp functions for a subject with a spinal cord injury in order to provide the subject with the ability to perform household tasks with the immobilized body part, and because the combination would have yielded predictable results. One of ordinary skill in the art would have modified the controller of Bouton’s orthosis to read EMG signals, decode/process the read EMG signals to determine the intent of the subject, and to operate the electronics to apply FES via the sleeve of Bouton to implement the intent of the user as such a controller was known to those skilled in the art before the effective filing date of the claimed invention as taught by WO ‘147, and because the combination would have yielded predictable results.
Bouton in view of WO ‘147 differs from the claimed invention in that it does not expressly disclose that the electronics and controller are mounted on a wheelchair. However, Dewald teaches, in a related art: a system for use in rehabilitation and/or physical therapy for the treatment of injury, that rehabilitation systems can be mounted on a wheelchair (e.g., paragraph [0088] of Dewald). Accordingly, one of ordinary skill in the art would have recognized the benefits of mounting the rehabilitation electronics and controller of Bouton in view of WO ‘147 on the wheelchair of a paralyzed subject that is in a wheelchair and has one hand that needs assistance in grasping objects in view of the teachings of Dewald. Consequently, one of ordinary skill in the art before the effective filing date of the claimed invention would have modified the orthosis of Bouton in view of WO ‘147 so that the electronics and controller of Bouton in view of WO ‘147 is mounted on the paralyzed subject wheelchair as taught by Dewald, and because the combination would have yielded predictable results.
Referring to claim 11, Bouton discloses a wearable hand-grasp neuro-orthosis configured to restore volitionally controlled grasp functions for a subject with a cervical spinal cord injury (SCI) (e.g., abstract and paragraphs [0004], [0067], and [0084] as discussed with respect to claim 1 above), comprising: a wearable sleeve with electrodes (e.g., paragraph [0047]: transcutaneous neurostimulation sleeve 152 which includes electrodes provides electrical stimulation to a body part; and Fig. 1, 152); electronics for operating the wearable sleeve to perform electrical stimulation (FES) and electromyography (EMG) (e.g., Fig. 1, unnumbered electronics coupled to sleeve 152, and paragraph [0006]: flexible transcutaneous cuffs are known that have sensors that record muscle activity and it was known to stimulate a body in response to EMG signals – thus, it would have been obvious to try controlling electrical stimulation with EMG signals, instead of cortical signals disclosed by Bouton in view of the teachings of paragraph [0006] of Bouton), the electronics are capable of being mounted on a wheelchair; and a controller capable of being mounted on the wheelchair and  controlling the electronics (e.g., paragraph [0047] and Fig. 1, 154). Bouton differs from the claimed invention in that it does not expressly disclose a wheelchair and that the wearable neuro-orthosis is portable and is configured for use in a home environment to restore volitionally controlled grasp functions. However, WO ‘147, in a related art: garment for reading and writing muscle activity, teaches that functional electrical stimulation (FES) pulses are calibrated based on the collected and processed EMG data to replay a desired pose (e.g., Abstract of WO ‘147 where EMS is also known as functional electrical stimulation (FES), page 1, lines 11-12 of WO ‘147); and that an EMS or FES and EMG system is particularly suitable for being portable and being integrated into a wearable garment so that patients with immobilized body parts can be rehabilitated and can be used for activities in a home (e.g., page 27, lines 7-20 of WO ‘147: invention may be applied to any domain including performing any uniform, repetitive task such as stirring cake mix). Accordingly, one of ordinary skill in the art would have recognized the benefits of a portable/mobile and wearable neuro-orthosis configured for use in the home environment in view of the teachings of WO ‘147. Thus, one of ordinary skill in the art would have modified the wearable sleeve of Bouton with FES and EMG technology so that it is portable and is configured for use in a home environment to restore volitionally controlled grasp functions for a subject with a spinal cord injury in order to provide the subject with the ability to perform household tasks with the immobilized body part, and because the combination would have yielded predictable results. 
Bouton in view of WO ‘147 differs from the claimed invention in that it does not expressly disclose that its orthosis has a wheelchair and that  the electronics and controller are mounted on the wheelchair. However, Dewald teaches, in a related art: a system for use in rehabilitation and/or physical therapy for the treatment of injury, that rehabilitation systems can be mounted on a wheelchair (e.g., paragraph [0088] of Dewald). Accordingly, one of ordinary skill in the art would have recognized the benefits of mounting the rehabilitation electronics and controller of Bouton in view of WO ‘147 on the wheelchair of a paralyzed subject that is in a wheelchair and has one hand that needs assistance in grasping objects in view of the teachings of Dewald. Consequently, one of ordinary skill in the art before the effective filing date of the claimed invention would have modified the orthosis of Bouton in view of WO ‘147 so that it includes a wheelchair for a paralyzed subject and that the electronics and controller of Bouton in view of WO ‘147 are mounted on the wheelchair as taught by Dewald, and because the combination would have yielded predictable results.  
With respect to claim 2, Bouton in view of WO ‘147 and Dewald teaches the portable and wearable hand-grasp neuro-orthosis of claim 1 wherein the controller performs electromyography (EMG) controlled functional electrical stimulation (FES) using the electronics and the sleeve (e.g. Bouton in view of WO ‘147 as discussed above).
As to claims 4 and 13, Bouton in view of WO ‘147 and Dewald teaches the portable and wearable hand-grasp neuro-orthosis of claims 1 and 11 wherein the neuro-orthosis restores hand function (e.g., paragraph [0084] of Bouton: a quadriplegic participant was able to initiate, sustain, and switch between rhythmic and discrete finger movements using his thought alone, and page 27, lines 7-9 of WO ‘147: rehabilitation of immobilized body parts using EMG controlled FES (page 15, lines 18-22 of WO ‘147) as modified above).
With respect to claims 5 and 14, Bouton in view of WO ‘147 and Dewald teaches the portable and wearable hand-grasp neuro-orthosis of claims 1 and 11 wherein the neuro-orthosis decodes the read EMG signals to detect the intent of the user comprising an attempted hand movement (e.g., paragraph [0047] of Bouton: computer is programmed to determine a volitional intent of the subject based on received/read neural signals and outputs control signals (decoded read neural signals) to implement that volitional intent of folding two fingers against the palm; and page 20, lines 12-25 and 27, lines 7-9 of WO ‘147: multi-functional EMG reading and EMS writing system provide for rehabilitating hand movements,  applications include rehabilitation of immobilized body parts). Bouton discloses the claimed invention but does not disclose expressly using electromyography to detect the intent of a user attempting a hand movement.  It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the orthosis as taught by Bouton in view of WO ‘147 and Dewald with a controller that decodes read EMG signals to detect the intent of the user attempting a hand movement because Bouton recognizes that electrical stimulation can be provided in response to EMG signals (e.g., paragraph [0006] of Bouton).  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with neural activity as taught by Bouton, because it provides similar signals that can be used to determine electrode mapping to implement a desired body part movement as taught by WO ‘147. Moreover, one of ordinary skill in the art would use EMG to rehabilitate immobilized body parts as taught by WO ‘147, instead of neural activity, because EMG is a less invasive method of obtaining signals to control immobilized body parts.
	As to claims 6 and 15, Bouton in view of WO ‘147 and Dewald teaches the portable and wearable hand-grasp neuro-orthosis of claims 1 and 11 wherein the electrodes of the sleeve comprise non-invasive high density electromyography (HD-EMG) surface electrodes (e.g., page 2, lines 2-4: multiple skin electrodes are placed with high-density around the target muscles to obtain higher resolution, and  page 28, lines 14-16 of WO ‘147: EMG auto-calibrates a high-density EMS array based on EMG data gathered from the high-density electrode array).  One of ordinary skill in the art would have modified further the orthosis of Bouton in view of WO ‘147 in view of Dewald so that the electrodes that collect electromyography data is high-density in view of the teachings of WO ‘147 that a higher resolution and the ability to do fine motor movements is possible with high-density electrodes. 
With respect to claims 7 and 16, Bouton in view of WO ‘147 and Dewald teaches the portable and wearable hand-grasp neuro-orthosis of claims 6 and 15 wherein the electronics include a portable FES stimulator (e.g., page 1, lines 11-12 and 18-23 of WO ‘147: EMS is also known as FES and the EMS system may be further easily portable) with at least 100 channels (e.g., paragraph [0053] of Bouton: 96-channel microelectrode array; and page 10, lines 27-32 of WO ‘147: electrodes are configured for multi-channel electromyography and multi-channel electric muscle stimulation or FES where “channel means electrodes or across any electrode pair; page 18, lines 16-27: 306 unique electrode pairs or 306 channels). One of ordinary skill in the art would have modified further the orthosis of Bouton in view of WO ‘147 in view of Dewald so that the functional electrical stimulation (FES) is achieved with a portable FES stimulator with at least 100 channels in view of the teachings of WO ‘147 that the speed of the calibration process can be improved with 306 channels, and because the combination would have yielded predictable results.
As to claims 8 and 17, Bouton in view of WO ‘147 and Dewald teaches the portable and wearable hand-grasp neuro-orthosis of claim 1 and 11 wherein the controller includes a display arranged to be viewed by the subject (e.g., paragraphs [0021] and [0048] of Bouton: Fig. 5 illustrates an illustrative graphical user interface display which is viewed by the user to attempt to perform the movement illustrated) and programmed to present an avatar of at least the hand (e.g., paragraph [0074] of Bouton: where an electronic image/avatar may be manipulated to give the user feedback).
Regarding claim 19, Bouton discloses a wearable hand-grasp neuro-orthosis method (see abstract and paragraphs [0004], [0067], and [0084] as discussed with respect to claim 1 above) comprising: disposing a sleeve with electrodes on an arm and/or hand of the subject (e.g., paragraph [0047]: transcutaneous neurostimulation sleeve 152 which includes electrodes to provide electrical stimulation to a body part; and Fig. 1, 152); via a controller (e.g., Fig. 1, 154 and paragraph [0080]: disclosed techniques may be executable by a computer, microprocess or microcontroller), controlling electronics to read neural signals of the subject; decoding the read neural signals to determine an intent of the subject (e.g., paragraph [0047]: computer or other electronic data processing device 154 connected to received neural signals from neural sensors, and to output control signals to the neurostimulation sleeve, and to determine a volitional intent of the subject based on the neural signals and to generate the output control signals to implement the volitional intent); and via the controller, controlling the electronics to perform functional electrical stimulation (FES) of the arm and/or hand using the sleeve to implement the intent of the subject (e.g., paragraphs [0057]-[0060]: desired movements include hand open or close and the extracted features of the neural activity are decoded to provide outputs to a body state observer that can be used to continuously or dynamically change the stimulation patterns being outputted to the neurostimulation sleeve). Bouton differs from the claimed invention in that it does not expressly disclose 1) that its wearable hand-grasp neuro-orthosis is portable; 2) controlling its electronics to read electromyography of an arm and/or hand of the subject using the sleeve, decode the read EMG to determine the intent of the subject, and control its electronics to perform functional electrical stimulation (FES) of the arm and/or hand using the sleeve to implement the intent of the subject; and 3) the step of disposing a subject with a cervical spinal cord injury (SCI) in a wheelchair where the electronics and controller are mounted on the wheelchair.
With respect to 1) AND 2), WO ‘147 teaches, in a related art: garment for reading and writing muscle activity, that functional electrical stimulation (FES) pulses are calibrated based on the collected and processed EMG data to replay a desired pose using a sleeve worn around the forearm of a user where the sleeve has an array of 60 electrode to the inner surface of the sleeve (e.g., Abstract and page 6, lines 9-22 of WO ‘147 where EMS is also known as functional electrical stimulation (FES), page 1, lines 11-12 of WO ‘147); that an EMS or FES and EMG system is particularly suitable for being portable and being integrated into a wearable garment so that patients with immobilized body parts can be rehabilitated; and that a controller controls the circuitry/electronics to read EMG signals (e.g., Fig. 7: micro-controller switches on signals between EMG device and target electrodes where 200 EMG readings are collected per electrode pair), decode or process the read EMG data, and operate the electronics to apply EMS/FES via the sleeve (e.g., Fig. 7: process EMG data by grouping ; and see page 4, lines 17-20; page 5, lines 6-7; page 8, lines 5-8 and 21-23; page 9, lines 1-3; page 11,lines 8-11; page 23, lines 1-7; page 28, lines 14-17; and page 36, lines 8-17 of WO ‘147). Accordingly, one of ordinary skill in the art would have recognized the benefits of a portable/mobile and wearable neuro-orthosis that uses electromyography to calibrate a functional electrical stimulator where the controller causes its electronics to  read and process EMG signals of the arm to calibrate the electrodes of the EMS/FES device so that patients with immobilized body parts can be rehabilitated in view of the teachings of WO ‘147. Thus, one of ordinary skill in the art would have modified the wearable sleeve of Bouton with FES and EMG technology as taught by WO ‘147 so that it is portable and is configured for use in a home environment to restore volitionally controlled grasp functions for a subject with a spinal cord injury in order to provide the subject with the ability to perform household tasks with the immobilized body part, and because the combination would have yielded predictable results. One of ordinary skill in the art would have further modified the controller of Bouton’s orthosis to read EMG signals, decode/process the read EMG signals to determine the intent of the subject, and to operate the electronics to apply FES via the sleeve of Bouton to implement the intent of the user as such a controller was known to those skilled in the art before the effective filing date of the claimed invention as taught by WO ‘147, and because the combination would have yielded predictable results.
With respect to 3), Bouton discloses that its artificial neuromuscular stimulation system can be used with wheelchairs (e.g., paragraphs [0003]: motor impairment due to spinal cord injury (SCI); [0011]: target may be a wheelchair; [0084] of Bouton: a quadriplegic participant was able to evoke rhythmic movements with its neuromuscular stimulation system); and Dewald teaches, in a related art: a system for use in rehabilitation and/or physical therapy for the treatment of injury, that rehabilitation systems can be mounted on a wheelchair (e.g., paragraph [0088] of Dewald). Accordingly, one of ordinary skill in the art would have recognized the benefits of using artificial neuromuscular stimulation with a subject that is confined to a wheelchair due to a spinal cord injury in view of the disclosures of Bouton; and would have recognized the benefits of mounting the rehabilitation electronics and controller of Bouton in view of WO ‘147 on the wheelchair of a paralyzed SCI subject that is in a wheelchair and has one hand that needs assistance in grasping objects in view of the teachings of Dewald. Consequently, one of ordinary skill in the art before the effective filing date of the claimed invention would have modified the orthosis of Bouton in view of WO ‘147 so that the electronics and controller of Bouton in view of WO ‘147 are mounted on the paralyzed subject wheelchair as taught by Dewald, and because the combination would have yielded predictable results. Examiner’s Note: a cervical spinal cord injury does not patentably distinguish from a spinal cord injury resulting in the subject being a quadriplegic as disclosed by Bouton. 

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bouton in view of WO ‘147 and Dewald as applied to claims 2 and 11 above, and further in view of A wearable neural interface for detecting and decoding attempted hand movements in a person with tetraplegia by Ting et al. (cited by Applicant in IDS filed 01/11/20222 and hereinafter referred to as “the Ting article”).
Bouton in view of WO ‘147 and Dewald teaches the portable and wearable hand-grasp neuro-orthosis of claims 2 and 11 but does not expressly teach that the controller decomposes EMG signals received from the electrodes of the sleeve by motor unit (MU) decomposition to identify MU action potential (AP) characteristics of the EMG signals. However, the Ting article teaches that high-density EMG activity that is recorded by electrodes can be decomposed to identify individual MU action potentials from an individual with spinal cord injury and that a wearable neural interface based on high-density surface electromyograph (HDEMG) for detecting and decoding signals from spared motor units in the forearms of people with tetraplegia after spinal cord injury can control assistive technologies (e.g., abstract and page 1930, column 2, last sentence of “1. Introduction”). That is, one of ordinary skill in the art would have recognized that the decoding of EMG signals of Bouton in view of WO ‘147 and Dewald can include decomposing the EMG signals to identify action potential characteristics of the EMG signals in order to calibrate its assistive technology: functional electrical stimulation in view of the teachings of the Ting article. Consequently, it would have been obvious to one of ordinary skill in the art to modify the orthosis of Bouton in view of WO ‘147 and Dewald so that its controller decomposes EMG signals received from electrodes of its sleeve to identify motor unit action potential characteristics of the EMG signal as taught by the Ting article that such would control assistive technologies, and because the combination would have yielded predictable results.  

Claims 9, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bouton in view of WO ‘147 and Dewald as applied to claims 8, 17, and 19 above, and further in view of US Patent Application Publication No. 2006/0196998 to Matteo.
With respect to claims 9 and 18, Bouton in view of WO ‘147 and Dewald teaches the portable and wearable hand-grasp neuro-orthosis of claim 8 but does not expressly teach an articulated arm attachable to a wheelchair via which the controller including the display is mounted/connected in a position viewable by the subject when the subject is in the wheelchair. However, Matteo, in a related art: multimedia display system for a wheelchair, teaches that a support for electronic media (the controller display of the Bouton combination) for mobility-assist devices including wheelchairs (e.g., paragraph [0003] of Matteo) where an articulated arm is attached to a wheelchair via which electronic media can be mounted/connected in a position viewable by the subject when the subject is in the wheelchair (e.g., abstract, paragraph [0068] and Fig. 16 of Matteo). Consequently, one of ordinary skill in the art would have modified the wheelchair of Bouton in view of WO ‘147 and Dewald to have an articulated arm from which the controller with the display can be mounted in a position viewable by the wheelchair-bound subject as taught by Matteo, and because the combination would have yielded predictable results. 

As to claim 20, Bouton in view of WO ‘147 and Dewald teaches the portable and wearable hand-grasp neuro-orthosis method of claim 19 further but does not expressly teach positioning a display of the controller to be viewed by the subject disposed in the wheelchair via an articulated arm attached to the wheelchair. As discussed above, Matteo teaches an articulated arm that can be attached to a wheelchair (e.g., abstract and Fig. 16 of Matteo) so that the computer electronic display can be mounted in a position for a long period of time so that the viewer can comfortably view the display (e.g. paragraphs [0002] and [0003] of Matteo). Accordingly, one of ordinary skill in the art would have mounted the controller with a display of Bouton in view of WO ‘147 with an articulated arm attached to the wheelchair so that the subject disposed in the wheelchair can comfortable view the display for a long period as taught by Matteo, and because the combination would have yielded predictable results. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bouton in view of WO ‘147, Dewald, and Matteo as applied to claim 9 above, and further in view of US Patent Application Publication No. 2014/0180361 to Burdick et al. (hereinafter referred to as “Burdick”).
Bouton in view of WO ‘147, and Dewald, and Matteo teaches the portable and wearable hand-grasp neuro-orthosis of claim 9 where the controller including the display can be a computer or other electronic data processing device 154 (e.g., paragraph [0047] of Bouton) but does not expressly teach that the controller including the display comprises a tablet computer. However, Burdick, in a related device: neurostimulator, teaches that the computing device may be a tablet computing device (e.g., paragraph [0101] of Burdick). Accordingly, one of ordinary skill in the art would have modified the orthosis of Bouton in view WO ‘147 and Dewald so that its other electronic data processing device is a tablet in view of the teachings of Burdick that a tablet is a well-known computing device in the neurostimulator art, and because the combination would have yielded predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publication No. 2013/0085420 to Feinstein is directed to orthosis for range of motion, muscular and neurologic rehabilitation where transmitter-receiver units 108 communicate recorded muscle responses detected by electrodes 13 so that the control unit 14 with microprocessor 102 can automatically and dynamically adjust the coordinated sequence of reciprocating motion and transmission of modalities including FES to achieve an improved therapeutic treatment (e.g., abstract, paragraphs [0044] and [0048] of Feinstein).
US Patent Application Publication No. 2012/0172682 to Linderman et al. is directed to a method and apparatus for biometric analysis using EEG and EMG signals where identifying the patterns of neuromuscular activity across a population of muscles needed to elicit desired movements in paralyzed individuals using functional electrical stimulation is disclosed as being a fundamental insight into how arrays of neurons encode motor or sensory variables (e.g., paragraph [0155] of Linderman).
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846. The examiner can normally be reached Monday-Friday 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792